Per Curiam.
Under the peculiar circumstances of' this-case, we think the Court should have continued the cause.
The judgment is reversed, with costs. Cause remanded, etc.
Note.—The motion for a continuance was based upon an affidavit of G. D. Murray, containing, in substance, this statement: That, at the request of the plaintiff’s attorney and Gapt. Harrison, the- late attorney of the defendant (the appellant), he appeared for the defendant in this action, and that he was informed, and believed, that Graves knew nothing of Gapt. Harrison's absence from home, or that there existed any necessity for the employment, by him, of other counsel, and that Gapt. Harrison had volunteered two months before, and was then in the army, in Western Virginia, and that he, Murray, was informed by the agent of Graves, that Graves was under, the impression that this (Howard Common Pleas) Court, did not meet in regular session until the Monday then next following, and that he, Murray, had had no opportunity of conferring with Graves, as to his defense herein. The Court refused, upon this affidavit, to grant the continuance, and rendered judgment.